 
 
 
Exhibit 10.2


SUBSIDIARY GUARANTY AGREEMENT


This SUBSIDIARY GUARANTY AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Guaranty”) is entered into as of
October 19, 2011, by certain Domestic Subsidiaries (such Subsidiaries,
collectively, the “Subsidiary Guarantors”, each, a “Subsidiary Guarantor”) of
POOL CORPORATION, a Delaware corporation (the “US Borrower”), in favor of WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (in such capacity, the
“Administrative Agent”) for the ratable benefit of the Guaranteed Parties (as
defined below).


STATEMENT OF PURPOSE


Pursuant to the terms of the Credit Agreement, dated of even date herewith (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among the US Borrower, SCP Distributors Canada Inc.,
a company organized under the laws of Ontario (the “Canadian Borrower”), SCP
Pool B.V., a private company with limited liability (besloten vennootschap met
beperkte aansprakelijkheid), incorporated under the laws of the Netherlands,
having its seat (statutaire zetel) in Rotterdam, registered with the trade
register of the Chambers of Commerce (Kamers van Koophandel) under file number
24293315 (the “Dutch Borrower”, and collectively with the Canadian Borrower and
the US Borrower, the “Borrowers”), the financial institutions from time to time
parties thereto (the “Lenders”) and the Administrative Agent, the Lenders have
agreed to make Extensions of Credit to the Borrowers upon the terms and subject
to the conditions set forth therein.


The Borrowers and the Subsidiary Guarantors, though separate legal entities,
comprise one integrated financial enterprise, and all Extensions of Credit to
the Borrowers will inure, directly or indirectly, to the benefit of each of the
Subsidiary Guarantors.


It is a condition precedent to the obligation of the Lenders to make their
respective Extensions of Credit to the Borrowers under the Credit Agreement that
the Subsidiary Guarantors shall have executed and delivered this Guaranty to the
Administrative Agent, for the ratable benefit of the Administrative Agent, the
Lenders, the Issuing Lender, the Hedge Banks, the Cash Management Banks, each
co-agent or sub-agent appointed by the Administrative Agent from time to time
pursuant to Section 14.5 of the Credit Agreement, any other holder of the
Obligations, and, in each case, their respective successors and assigns
(collectively, the “Guaranteed Parties”).


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective Extensions of Credit to the
Borrowers thereunder, each Subsidiary Guarantor hereby agrees with the
Administrative Agent, for the ratable benefit of the Guaranteed Parties, as
follows:


ARTICLE I
 
DEFINED TERMS
 


           SECTION 1.1                                Definitions.  The
following terms when used in this Guaranty shall have the meanings assigned to
them below:


“Applicable Insolvency Laws” means all Applicable Laws governing bankruptcy,
reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (including, without limitation, 11 U.S.C. Sections 544, 547, 548 and 550
and other “avoidance” provisions of Title 11 of the United States Code, as
amended or supplemented).
 
 
 
 

--------------------------------------------------------------------------------

 


“Guaranteed Obligations” has the meaning set forth in Section 2.1.


“Guaranty” has the meaning set forth in the Preamble.


SECTION 1.2                                Other Definitional
Provisions.  Capitalized terms used and not otherwise defined in this Guaranty,
including the preambles and recitals hereof, shall have the meanings ascribed to
them in the Credit Agreement.  In the event of a conflict between capitalized
terms defined herein and in the Credit Agreement, the Credit Agreement shall
control.  The words “hereof,” “herein”, “hereto” and “hereunder” and words of
similar import when used in this Guaranty shall refer to this Guaranty as a
whole and not to any particular provision of this Guaranty, and Section
references are to this Guaranty unless otherwise specified.  The meanings given
to terms defined herein shall be equally applicable to both the singular and
plural forms of such terms.


ARTICLE II
 
GUARANTY


           SECTION 2.1                                Guaranty.  Each Subsidiary
Guarantor hereby, jointly and severally with the other Subsidiary Guarantors,
unconditionally guarantees to the Administrative Agent, for the ratable benefit
of the Guaranteed Parties, and their respective permitted successors, endorsees,
transferees and assigns, the prompt payment and performance of all Obligations,
in each case, whether primary or secondary (whether by way of endorsement or
otherwise), whether now existing or hereafter arising, whether or not from time
to time reduced or extinguished (except by payment thereof) or hereafter
increased or incurred, whether or not recovery may be or hereafter becomes
barred by the statute of limitations, whether enforceable or unenforceable as
against such Borrower, whether or not discharged, stayed or otherwise affected
by any Applicable Insolvency Law or proceeding thereunder, whether created
directly with the Administrative Agent or any other Guaranteed Party or acquired
by the Administrative Agent or any other Guaranteed Party through assignment or
endorsement or otherwise, whether matured or unmatured, whether joint or
several, as and when the same become due and payable (whether at maturity or
earlier, by reason of acceleration, mandatory repayment or otherwise), in
accordance with the terms of any such instruments evidencing any such
obligations, including all renewals, extensions or modifications thereof (all of
the foregoing being hereafter collectively referred to as the “Guaranteed
Obligations”).


           SECTION 2.2                                Bankruptcy Limitations on
each Subsidiary Guarantor.  Notwithstanding anything to the contrary contained
in Section 2.1, it is the intention of each Subsidiary Guarantor, the
Administrative Agent and the other Guaranteed Parties that, in any proceeding
involving the bankruptcy, reorganization, arrangement, adjustment of debts,
relief of debtors, dissolution or insolvency or any similar proceeding with
respect to any Subsidiary Guarantor or its assets, the amount of such Subsidiary
Guarantor’s obligations with respect to the Guaranteed Obligations shall be
equal to, but not in excess of, the maximum amount thereof not subject to
avoidance or recovery by operation of Applicable Insolvency Laws after giving
effect to Section 2.3.  To that end, but only in the event and to the extent
that after giving effect to Section 2.3 such Subsidiary Guarantor’s obligations
with respect to the Guaranteed Obligations or any payment made pursuant to such
Guaranteed Obligations would, but for the operation of the first sentence of
this Section 2.2, be subject to avoidance or recovery in any such proceeding
under Applicable Insolvency Laws after giving effect to Section 2.3, the amount
of such Subsidiary Guarantor’s obligations with respect to the Guaranteed
Obligations shall be limited to the largest amount which, after giving effect
thereto, would not, under Applicable Insolvency Laws, render such Subsidiary
Guarantor’s obligations with respect to the Guaranteed Obligations unenforceable
or avoidable or
 
 
 
2

--------------------------------------------------------------------------------

 
 
otherwise subject to recovery under Applicable Insolvency Laws.  To the extent
any payment actually made pursuant to the Guaranteed Obligations exceeds the
limitation of the first sentence of this Section 2.2 and is otherwise subject to
avoidance and recovery in any such proceeding under Applicable Insolvency Laws,
the amount subject to avoidance shall in all events be limited to the amount by
which such actual payment exceeds such limitation and the Guaranteed
Obligations, as limited by the first sentence of this Section 2.2, shall in all
events remain in full force and effect and be fully enforceable against such
Subsidiary Guarantor.  The first sentence of this Section 2.2 is intended solely
to preserve the rights of the Administrative Agent and the other Guaranteed
Parties hereunder against such Subsidiary Guarantor in such proceeding to the
maximum extent permitted by Applicable Insolvency Laws and neither such
Subsidiary Guarantor, any Borrower, any other Subsidiary Guarantor nor any other
Person shall have any right or claim under such sentence that would not
otherwise be available under Applicable Insolvency Laws in such proceeding.


           SECTION 2.3                                Agreements for
Contribution.


(a)           To the extent any Subsidiary Guarantor is required, by reason of
its obligations hereunder, to pay to the Administrative Agent or any other
Guaranteed Party an amount greater than the amount of value (as determined in
accordance with Applicable Insolvency Laws) actually made available to or for
the benefit of such Subsidiary Guarantor on account of the Credit Agreement,
this Guaranty or any other Loan Document, such Subsidiary Guarantor shall have
an enforceable right of contribution against the Borrowers and the remaining
Subsidiary Guarantors, and the Borrowers and the remaining Subsidiary Guarantors
shall be jointly and severally liable for repayment of the full amount of such
excess payment.  Subject only to the subordination provided in Section 2.3(d),
such Subsidiary Guarantor further shall be subrogated to any and all rights of
the Guaranteed Parties against the Borrowers and the remaining Subsidiary
Guarantors to the extent of such excess payment.


(b)           To the extent that any Subsidiary Guarantor would, but for the
operation of this Section 2.3 and by reason of its obligations hereunder or its
obligations to other Subsidiary Guarantors under this Section 2.3, be rendered
insolvent for any purpose under Applicable Insolvency Laws, each of the
Subsidiary Guarantors hereby agrees to indemnify such Subsidiary Guarantor and
commits to make a contribution to such Subsidiary Guarantor’s capital in an
amount at least equal to the amount necessary to prevent such Subsidiary
Guarantor from having been rendered insolvent by reason of the incurrence of any
such obligations.


(c)           To the extent that any Subsidiary Guarantor would, but for the
operation of this Section 2.3, be rendered insolvent under any Applicable
Insolvency Law by reason of its incurring of obligations to any other Subsidiary
Guarantor under the foregoing Sections 2.3(a) and (b), such Subsidiary Guarantor
shall, in turn, have rights of contribution and indemnity, to the full extent
provided in the foregoing Sections 2.3(a) and (b), against the Borrowers and the
remaining Subsidiary Guarantors, such that all obligations of all of the
Subsidiary Guarantors hereunder and under this Section 2.3 shall be allocated in
a manner such that no Subsidiary Guarantor shall be rendered insolvent for any
purpose under Applicable Insolvency Law by reason of its incurrence of such
obligations.


(d)           Notwithstanding any payment or payments by any of the Subsidiary
Guarantors hereunder, or any set-off or application of funds of any of the
Subsidiary Guarantors by the Administrative Agent or any other Guaranteed Party,
or the receipt of any amounts by the Administrative Agent or any other
Guaranteed Party with respect to any of the Guaranteed Obligations, none of the
Subsidiary Guarantors shall be entitled to be subrogated to any of the rights of
the Administrative Agent or any other Guaranteed Party against the Borrowers or
the other Subsidiary Guarantors or against any collateral security held by the
Administrative Agent or any other Guaranteed Party for the payment of the
Guaranteed Obligations nor shall any of the Subsidiary Guarantors seek any
reimbursement from the Borrowers or any of the other Subsidiary Guarantors in
respect of payments made by such
 
 
3

--------------------------------------------------------------------------------

 
 
Subsidiary Guarantor in connection with the Guaranteed Obligations, until all
amounts owing to the Administrative Agent and the other Guaranteed Parties on
account of the Guaranteed Obligations are indefeasibly paid in full in cash and
the Commitments are terminated.  If any amount shall be paid to any Subsidiary
Guarantor on account of such subrogation rights at any time when all of the
Guaranteed Obligations shall not have been indefeasibly paid in full in cash and
the Commitments shall not have been terminated, such amount shall be held by
such Subsidiary Guarantor in trust for the Administrative Agent, segregated from
other funds of such Subsidiary Guarantor, and shall, forthwith upon receipt by
such Subsidiary Guarantor, be turned over to the Administrative Agent in the
exact form received by such Subsidiary Guarantor (duly endorsed by such
Subsidiary Guarantor to the Administrative Agent, if required) to be applied
against the Guaranteed Obligations, whether matured or unmatured, in such order
as set forth in the Credit Agreement.


           SECTION 2.4                                Nature of Guaranty.


(a)           Each Subsidiary Guarantor agrees that this Guaranty is a
continuing, unconditional guaranty of payment and performance and not of
collection, and that its obligations under this Guaranty shall be primary,
absolute and unconditional, irrespective of, and unaffected by:


(i)   
the genuineness, validity, regularity, enforceability or any future amendment
of, or change in, the Credit Agreement, any other Loan Document, any Cash
Management Agreement, any Hedging Agreement or any other agreement, document or
instrument to which any Borrower, any Subsidiary Guarantor or any of their
respective Subsidiaries or Affiliates is or may become a party;



(ii)
the absence of any action to enforce this Guaranty, the Credit Agreement, any
other Loan Document, any Cash Management Agreement or any Hedging Agreement or
the waiver or consent by the Administrative Agent or any other Guaranteed Party
with respect to any of the provisions of this Guaranty, the Credit Agreement,
any other Loan Document or any Hedging Agreement;



(iii)
the existence, value or condition of, or failure to perfect its Lien against,
any security for or other guaranty of the Guaranteed Obligations or any action,
or the absence of any action, by the Administrative Agent or any other
Guaranteed Party in respect of such security or guaranty (including, without
limitation, the release of any such security or guaranty);



(iv)
any structural change in, restructuring of or other similar organizational
change of any Borrower, any Subsidiary Guarantor, any other guarantors or any of
their respective Subsidiaries or Affiliates; or



(v)
any other action or circumstances which might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor;



it being agreed by each Subsidiary Guarantor that, subject to the first sentence
of Section 2.2, its obligations under this Guaranty shall not be discharged
until the final indefeasible payment in cash and performance, in full, of the
Guaranteed Obligations and the termination of the Commitments, provided that a
Subsidiary Guarantor may be released from the Guaranteed Obligations pursuant to
Section 4.16 of this Guaranty.


(b)           Each Subsidiary Guarantor represents, warrants and agrees that the
Guaranteed Obligations and its obligations under this Guaranty are not and shall
not be subject to any counterclaims, offsets or defenses of any kind against the
Administrative Agent, the other Guaranteed Parties or the Borrowers whether now
existing or which may arise in the future.
 
 
 
 
4

--------------------------------------------------------------------------------

 
 

 
(c)           Each Subsidiary Guarantor hereby agrees and acknowledges that the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived,
in reliance upon this Guaranty, and all dealings between any Borrower and any
Subsidiary Guarantor, on the one hand, and the Administrative Agent and the
other Guaranteed Parties, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon this Guaranty.


           SECTION 2.5                                Waivers.  To the extent
permitted by Applicable Law, each Subsidiary Guarantor expressly waives all of
the following rights and defenses (and agrees not to take advantage of or assert
any such right or defense):


(a)           any rights it may now or in the future have under any statute, or
at law or in equity, or otherwise, to compel the Administrative Agent or any
other Guaranteed Party to proceed in respect of the Guaranteed Obligations
against any Borrower, any Subsidiary Guarantor, any other guarantor, or any
other Person or against any security for or other guaranty of the payment and
performance of the Guaranteed Obligations before proceeding against, or as a
condition to proceeding against, such Subsidiary Guarantor;


(b)           any defense based upon the failure of the Administrative Agent or
any other Guaranteed Party to commence an action in respect of the Guaranteed
Obligations against any Borrower, any Subsidiary Guarantor, any other guarantor
or any other Person or any security for the payment and performance of the
Guaranteed Obligations;


(c)           any right to insist upon, plead or in any manner whatever claim or
take the benefit or advantage of, any appraisal, valuation, stay, extension,
marshalling of assets or redemption laws, or exemption, whether now or at any
time hereafter in force, which may delay, prevent or otherwise affect the
performance by such Subsidiary Guarantor of its obligations under, or the
enforcement by the Administrative Agent or the other Guaranteed Parties of this
Guaranty;


(d)           any right of diligence, presentment, demand, protest and notice
(except as specifically required herein) of whatever kind or nature with respect
to any of the Guaranteed Obligations and waives, to the fullest extent permitted
by Applicable Law, the benefit of all provisions of Applicable Law which are or
might be in conflict with the terms of this Guaranty; and


(e)           any and all right to notice of the creation, renewal, extension or
accrual of any of the Guaranteed Obligations and notice of or proof of reliance
by the Administrative Agent or any other Guaranteed Party upon, or acceptance
of, this Guaranty.


Each Subsidiary Guarantor agrees that any notice or directive given at any time
to the Administrative Agent or any other Guaranteed Party which is inconsistent
with any of the foregoing waivers shall be null and void and may be ignored by
the Administrative Agent or such other Guaranteed Party, and, in addition, may
not be pleaded or introduced as evidence in any litigation relating to this
Guaranty for the reason that such pleading or introduction would be at variance
with the written terms of this Guaranty, unless the Administrative Agent and the
Required Lenders have specifically agreed otherwise in writing.  The foregoing
waivers are of the essence of the transaction contemplated by the Credit
Agreement, the other Loan Documents, the Cash Management Agreements and the
Hedging Agreements and, but for this Guaranty and such waivers, the
Administrative Agent and the other Guaranteed Parties would decline to enter
into the Credit Agreement, the other Loan Documents, the Cash Management
Agreements and the Hedging Agreements.
 
 
 
5

--------------------------------------------------------------------------------

 

 
           SECTION 2.6                                Modification of Loan
Documents, etc.  Neither the Administrative Agent nor any other Guaranteed Party
shall incur any liability to any Subsidiary Guarantor as a result of any of the
following, and none of the following shall impair or release this Guaranty or
any of the obligations of any Subsidiary Guarantor under this Guaranty:


(a)           any change or extension of the manner, place or terms of payment
of, or renewal or alteration of all or any portion of, the Guaranteed
Obligations;


(b)           any action under or in respect of the Credit Agreement, any other
Loan Document, any Cash Management Agreement or any Hedging Agreement in the
exercise of any remedy, power or privilege contained therein or available to any
of them at law, in equity or otherwise, or waiver or refraining from exercising
any such remedies, powers or privileges;


(c)           any amendment to, or modification of, in any manner whatsoever,
the Credit Agreement, any other Loan Document, any Cash Management Agreement or
any Hedging Agreement;


(d)           any extension or waiver of the time for performance by any
Borrower, any Subsidiary Guarantor, any other guarantor or any other Person of,
or compliance with, any term, covenant or agreement on its part to be performed
or observed under the Credit Agreement, any other Loan Document, any Cash
Management Agreement or any Hedging Agreement, or waiver of such performance or
compliance or consent to a failure of, or departure from, such performance or
compliance;


(e)           the taking and holding of security or collateral for the payment
of the Guaranteed Obligations or the sale, exchange, release, disposal of, or
other dealing with, any property pledged, mortgaged or conveyed, or in which the
Administrative Agent or the other Guaranteed Parties have been granted a Lien,
to secure any Indebtedness of any Borrower, any Subsidiary Guarantor, any other
guarantor or any other Person to the Administrative Agent or the other
Guaranteed Parties;


(f)           the release of anyone who may be liable in any manner for the
payment of any amounts owed by any Borrower, any Subsidiary Guarantor, any other
guarantor or any other Person to the Administrative Agent or any other
Guaranteed Party;


(g)           any modification or termination of the terms of any intercreditor
or subordination agreement pursuant to which claims of other creditors of any
Borrower, any Subsidiary Guarantor, any other guarantor or any other Person are
subordinated to the claims of the Administrative Agent or any other Guaranteed
Party; or


(h)           any application of any sums by whomever paid or however realized
to any Guaranteed Obligations owing by any Borrower, any Subsidiary Guarantor,
any other guarantor or any other Person to the Administrative Agent or any other
Guaranteed Party in such manner as the Administrative Agent or any other
Guaranteed Party shall determine in its reasonable discretion.


           SECTION 2.7                                Demand by the
Administrative Agent.  In addition to the terms set forth in this Article II and
in no manner imposing any limitation on such terms, if all or any portion of the
then outstanding Guaranteed Obligations  are declared to be immediately due and
payable, then the Subsidiary Guarantors shall, upon demand in writing therefor
by the Administrative Agent to the Subsidiary Guarantors, pay all or such
portion of the outstanding Guaranteed Obligations due hereunder then declared
due and payable.  Notwithstanding the foregoing, each Subsidiary Guarantor
agrees that, in the event of the dissolution or insolvency of any Borrower or
any Subsidiary Guarantor, or the inability or failure of any Borrower or any
Subsidiary Guarantor to pay debts as they become due, or an assignment by any
Borrower or any Subsidiary Guarantor for the benefit of creditors, or the
commencement of any case or proceeding in respect of any Borrower or any
Subsidiary Guarantor under bankruptcy, insolvency or similar laws, and if such
event shall occur at a time when any of the Guaranteed Obligations may not then
be due and payable, each Subsidiary Guarantor will pay to the Administrative
Agent, for the ratable benefit of the Guaranteed Parties and their respective
successors, indorsees, transferees and assigns, forthwith the full amount which
would be payable hereunder by each Subsidiary Guarantor if all such Guaranteed
Obligations were then due and payable.
 
 

 
 
6

--------------------------------------------------------------------------------

 
           SECTION 2.8                                Remedies.  Upon the
occurrence and during the continuance of any Event of Default, with the consent
of the Required Lenders, the Administrative Agent may, or upon the request of
the Required Lenders, the Administrative Agent shall, enforce against the
Subsidiary Guarantors their respective obligations and liabilities hereunder and
exercise such other rights and remedies as may be available to the
Administrative Agent hereunder, under the Credit Agreement, the other Loan
Documents, the Cash Management Agreements, the Hedging Agreements or otherwise.


           SECTION 2.9                                Benefits of Guaranty.  The
provisions of this Guaranty are for the benefit of the Administrative Agent and
the other Guaranteed Parties and their respective permitted successors,
transferees, endorsees and assigns, and nothing herein contained shall impair,
as between any Borrower, the Administrative Agent and the other Guaranteed
Parties, the obligations of any Borrower under the Credit Agreement, the other
Loan Documents, the Cash Management Agreements or the Hedging Agreements.  In
the event all or any part of the Guaranteed Obligations are transferred,
endorsed or assigned by the Administrative Agent or any other Guaranteed Party
to any Person or Persons as permitted under the Credit Agreement, any reference
to an “Administrative Agent” or “Guaranteed Party” herein shall be deemed to
refer equally to such Person or Persons.


           SECTION 2.10                                Termination;
Reinstatement.


(a)           Subject to clause (c) below, this Guaranty shall remain in full
force and effect until all the Guaranteed Obligations and all the obligations of
the Subsidiary Guarantors shall have been indefeasibly paid in full in cash and
the Commitments terminated.


(b)           No payment made by any Borrower, any Subsidiary Guarantor or any
other Person received or collected by the Administrative Agent or any other
Guaranteed Party from any Borrower, any Subsidiary Guarantor, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Guaranteed Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Subsidiary
Guarantor hereunder which shall, notwithstanding any such payment (other than
any payment made by such Subsidiary Guarantor in respect of the obligations of
the Subsidiary Guarantors or any payment received or collected from such
Subsidiary Guarantor in respect of the obligations of the Subsidiary
Guarantors), remain liable for the obligations of the Subsidiary Guarantors up
to the maximum liability of such Subsidiary Guarantor hereunder until the
Guaranteed Obligations and all the obligations of the Subsidiary
Guarantors shall have been indefeasibly paid in full in cash and the Commitments
terminated.
 
 
 
7

--------------------------------------------------------------------------------

 
 

 
(c)           Each Subsidiary Guarantor agrees that, if any payment made by any
Borrower or any other Person applied to the Guaranteed Obligations is at any
time avoided, annulled, set aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be refunded or repaid or is
repaid in whole or in part pursuant to a good faith settlement of a pending or
threatened avoidance claim, or the proceeds of any collateral are required to be
refunded by the Administrative Agent or any other Guaranteed Party to any
Borrower, its estate, trustee, receiver or any other Person, including, without
limitation, any Subsidiary Guarantor, under any Applicable Law or equitable
cause, then, to the extent of such payment or repayment, each Subsidiary
Guarantor’s liability hereunder (and any Lien or collateral securing such
liability) shall be and remain in full force and effect, as fully as if such
payment had never been made, and, if prior thereto, this Guaranty shall have
been canceled or surrendered (and if any Lien or collateral securing such
Subsidiary Guarantor’s liability hereunder shall have been released or
terminated by virtue of such cancellation or surrender), this Guaranty (and such
Lien or collateral) shall be reinstated in full force and effect, and such prior
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect the obligations of such Subsidiary Guarantor in respect of the
amount of such payment (or any Lien or collateral securing such obligation).


           SECTION 2.11                                Payments.  Payments by
the Subsidiary Guarantors shall be made to the Administrative Agent to be
credited and applied to the Guaranteed Obligations in accordance with Sections
5.4 and 13.4 of the Credit Agreement, in immediately available Dollars, Canadian
Dollars or Euros, as the case may be, to an account designated by the
Administrative Agent or at the Administrative Agent’s Office or at any other
address that may be specified in writing from time to time by the Administrative
Agent.


ARTICLE III


REPRESENTATIONS AND WARRANTIES


To induce the Administrative Agent and the other Guaranteed Parties to enter
into the Loan Documents, the Cash Management Agreements and the Hedging
Agreements and to make any Extensions of Credit, each Subsidiary Guarantor
hereby represents and warrants that:


           SECTION 3.1                                Existence.  Such
Subsidiary Guarantor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation, has the
power and authority to own its properties and to carry on its business as now
being and hereafter proposed to be conducted and is duly qualified and
authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization, except where the failure to be qualified or authorized,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.  The jurisdictions in which such Subsidiary Guarantor
is organized and qualified to do business as of the Closing Date are described
on Schedule 7.1(a) to the Credit Agreement.


           SECTION 3.2                                Authorization of
Agreement; Enforceability. Such Subsidiary Guarantor has the right, power and
authority and has taken all necessary corporate and other action to authorize
the execution, delivery and performance of this Guaranty in accordance with its
terms.  This Guaranty has been duly executed and delivered by the duly
authorized officers of such Subsidiary Guarantor and this Guaranty constitutes
the legal, valid and binding obligation of such Subsidiary Guarantor,
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar state
or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.


           SECTION 3.3                                No Conflict;
Consents.  The execution, delivery and performance by such Subsidiary Guarantor
of this Guaranty, in accordance with its terms, and the transactions
contemplated hereby do not and will not, by the passage of time, the giving of
notice or otherwise, (a) require any Governmental Approval or violate any
Applicable Law relating to such Subsidiary Guarantor; (b) conflict with, result
in a breach of or constitute a default under the articles of incorporation,
bylaws or other organizational documents of such Subsidiary Guarantor or any
indenture, agreement or
 
 
8

--------------------------------------------------------------------------------

 
 
other instrument to which such Person is a party or by which any of its
properties may be bound or any Governmental Approval relating to such Person,
(c) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by such Subsidiary
Guarantor other than Liens arising under the Loan Documents or (d) require any
consent or authorization of, filing with, or other act in respect of, an
arbitrator or Governmental Authority and no consent of any other Person is
required in connection with the execution, delivery, performance, validity or
enforceability of this Guaranty.


           SECTION 3.4                                Litigation.  Except for
matters existing on the Closing Date and set forth on Schedule 7.1(u) to the
Credit Agreement, there are no actions, suits or proceedings pending nor, to the
knowledge of such Subsidiary Guarantor, threatened against or in any way
relating adversely to or affecting such Subsidiary Guarantor or any of its
properties in any court or before any arbitrator of any kind or before or by any
Governmental Authority that (a) purport to affect or pertain to this Guaranty or
any of the transactions contemplated hereby, or (b) either individually or in
the aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.


           SECTION 3.5                                Title to Properties;
Liens.  Such Subsidiary Guarantor has such title to the real property owned or
leased by it as is necessary or desirable to the conduct of its business and
valid and legal title to all of its personal property and assets, including, but
not limited to, those reflected on the balance sheets of the US Borrower and its
Subsidiaries delivered pursuant to the Credit Agreement, except those which have
been disposed of by such Subsidiary Guarantor subsequent to the date of such
balance sheets pursuant to dispositions in the ordinary course of business or as
otherwise expressly permitted under the Credit Agreement.  None of the
properties and assets of such Subsidiary Guarantor is subject to any Lien,
except Permitted Liens.  No financing statement under the Uniform Commercial
Code of any state or comparable legislation in other jurisdictions which names
such Subsidiary Guarantor or any of its trade names or divisions as debtor and
which has not been terminated, has been filed in any state or other jurisdiction
nor has such Subsidiary Guarantor signed any such financing statement or any
security agreement authorizing any secured party thereunder to file any such
financing statement, except to perfect Permitted Liens.
 
 
           SECTION 3.6                                Solvency. Subject in each
case to the first sentence of Section 2.2, as of the Closing Date (or such later
date upon which such Subsidiary Guarantor became a party hereto), and after
giving effect to the transactions contemplated hereby, such Subsidiary Guarantor
will be Solvent.


           SECTION 3.7                                Compliance with the Credit
Agreement.  Until the Guaranteed Obligations shall have been indefeasibly paid
in full in cash and the Commitments terminated, such Subsidiary Guarantor shall
comply with the provisions of  Articles IX ,X and XI of the Credit Agreement as
if a party thereto.


ARTICLE IV


MISCELLANEOUS


           SECTION 4.1                                Amendments, Waivers and
Consents.  None of the terms, covenants, agreements or conditions of this
Guaranty may be amended, supplemented or otherwise modified, nor may they be
waived, nor may any consent be given, except in accordance with Section 15.2 of
the Credit Agreement.


           SECTION 4.2                                Notices.  All notices and
communications hereunder shall be given to the addresses and otherwise made in
accordance with Section 15.1 of the Credit Agreement; provided that notices and
communications to the Subsidiary Guarantors shall be directed to the Subsidiary
Guarantors at the address of the US Borrower set forth in Section 15.1(b) of the
Credit Agreement.
 
 
 
9

--------------------------------------------------------------------------------

 

 
           SECTION 4.3                                Enforcement Expenses,
Indemnification.


(a)           The Subsidiary Guarantors shall, jointly and severally, pay all
out-of-pocket expenses (including, without limitation, reasonable attorney’s
fees and expenses) incurred by the Administrative Agent and each other
Guaranteed Party to the extent the Borrower would be required to do so pursuant
to Section 15.3 of the Credit Agreement.


(b)           The Subsidiary Guarantors shall, jointly and severally, pay and
indemnify each Indemnitee against, and save each Indemnitee harmless from,
Indemnified Taxes and Other Taxes to the extent the Borrowers would be required
to do so pursuant to Section 5.11 of the Credit Agreement.


(c)           The Subsidiary Guarantors shall, jointly and severally, indemnify
each Indemnitee, and save each Indemnitee harmless from, to the extent the
Borrowers would be required to do so pursuant to Section 15.3 of the Credit
Agreement.


(d)           No Indemnitee referred to in this Section 4.3 shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Guaranty, any
other Loan Document, any Cash Management Agreement, any Hedging Agreement or the
transactions contemplated hereby or thereby.


(f)           The agreements in this Section 4.3 shall survive termination of
the Commitments and repayment of the Obligations and all other amounts payable
under the Credit Agreement and the other Loan Documents.


(g)           All amounts due under this Section 4.3 shall be payable promptly
after demand therefor.


           SECTION 4.4                                Governing Law.  This
Guaranty and the other Loan Documents and any claim, controversy, dispute or
cause of action (whether in contract or tort or otherwise) based upon, arising
out of or relating to this Guaranty or any other Loan Document (except, as to
any other Loan Document, as expressly set forth therein) and the transactions
contemplated hereby and thereby shall be governed by, and construed in
accordance with, the law of the State of New York.


           SECTION 4.5                                Jurisdiction; Venue;
Service of Process.


(a) Jurisdiction.  Each Subsidiary Guarantor irrevocably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent or any other Guaranteed Party of the
foregoing in any way relating to this Guaranty or any other Loan Document or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by Applicable Law, in
such federal court.  Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or in any other Loan Document shall
affect any right that the Administrative Agent or any other Guaranteed Party may
otherwise have to bring any action or proceeding relating to this Guaranty or
any other Loan Document against any Subsidiary Guarantor or its properties in
the courts of any jurisdiction.
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
 
(b) Venue.  Each Subsidiary Guarantor irrevocably and unconditionally waives, to
the fullest extent permitted by Applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Guaranty or any other Loan Document in any court referred to
in paragraph (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by Applicable Law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court
 
(c) Service of Process.  Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 15.1 of the Credit
Agreement.  Nothing in this Guaranty will affect the right of any party hereto
to serve process in any other manner permitted by Applicable Law.
 
           SECTION 4.6                                Waiver of Jury
Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


           SECTION 4.7                                Injunctive Relief;
Punitive Damages.


(a)           Each Subsidiary Guarantor recognizes that, in the event such
Subsidiary Guarantor fails to perform, observe or discharge any of its
obligations or liabilities under this Guaranty or any other Loan Document, any
remedy of law may prove to be inadequate relief to the Administrative Agent and
the other Guaranteed Parties.  Therefore, each Subsidiary Guarantor agrees that
the Administrative Agent and the other Guaranteed Parties, at the Administrative
Agent’s or the Required Lenders’ option, shall be entitled to temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages.


(b)           The Administrative Agent, each of the other Guaranteed Parties and
each Subsidiary Guarantor hereby agrees that no such Person shall have a remedy
of punitive, exemplary or consequential damages against any other party to a
Loan Document, a Cash Management Agreement or a Hedging Agreement and each such
Person hereby waives any right or claim to punitive, exemplary or consequential
damages (as opposed to direct or actual damages) that such Person may now have
or may arise in the future in connection with, or as a result of, this Guaranty,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.


           SECTION 4.8                                No Waiver by Course of
Conduct, Cumulative Remedies.  Neither the Administrative Agent nor any other
Guaranteed Party shall by any act (except by a written instrument pursuant to
Section 4.1), delay, indulgence, omission or otherwise be deemed to have waived
any right or remedy hereunder or to have acquiesced in any Default or Event of
Default. No delay or failure to take action on the part of the Administrative
Agent or any other Guaranteed Party in exercising any right, power or privilege
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege
hereunder or shall be construed to be a waiver of any Event of
 
 
 
11

--------------------------------------------------------------------------------

 
 
Default.  No course of dealing between any Subsidiary Guarantor, the
Administrative Agent and the other Guaranteed Parties or their respective agents
or employees shall be effective to change, modify or discharge any provision of
this Guaranty or to constitute a waiver of any Event of Default.  The
enumeration of the rights and remedies of the Administrative Agent and the other
Guaranteed Parties set forth in this Guaranty is not intended to be exhaustive
and the exercise by the Administrative Agent and the other Guaranteed Parties of
any right or remedy shall not preclude the exercise of any other rights or
remedies, all of which shall be cumulative, and shall be in addition to any
other right or remedy given hereunder or under the other Loan Documents or that
may now or hereafter exist at law or in equity or by suit or otherwise.


           SECTION 4.9                                Successors and
Assigns.  The provisions of this Guaranty shall be binding upon and inure to the
benefit of each of the parties hereto and its permitted successors and assigns
(and shall bind all Persons who become bound as a Subsidiary Guarantor under
this Guaranty), except that no Subsidiary Guarantor may assign or otherwise
transfer any of its rights or obligations under this Guaranty without the prior
written consent of the Administrative Agent and the other Guaranteed Parties
(given in accordance with the Credit Agreement).


           SECTION 4.10                                 Severability. Any
provision of this Guaranty which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.


           SECTION 4.11                                 Titles and
Captions.  Titles and captions of Articles, Sections and subsections in, and the
table of contents of, this Guaranty are for convenience only, and neither limit
nor amplify the provisions of this Guaranty.


           SECTION 4.12                                 Counterparts.  This
Guaranty may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and shall be binding upon all parties, their successors and
assigns, and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Guaranty or any document or instrument delivered in connection herewith by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Guaranty or such other document or
instrument, as applicable.


           SECTION 4.13                                 Set-Off.  If an Event of
Default shall have occurred and be continuing, each  Guaranteed Party and each
of its Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Guaranteed Party or any such Affiliate to or for the credit
or the account of the applicable Subsidiary Guarantor against any and all of the
obligations of the such Subsidiary Guarantor now or hereafter existing under
this Guaranty or any other Loan Document to such Guaranteed Party, irrespective
of whether or not such Guaranteed Party shall have made any demand under this
Guaranty or any other Loan Document and although such obligations of such
Subsidiary Guarantor may be contingent or unmatured or are owed to a branch or
office of such Guaranteed Party different from the branch or office holding such
deposit or obligated on such indebtedness.  The rights of each Guaranteed Party
and its Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Guaranteed Party or its
Affiliates may have.  Each Guaranteed Party agrees to notify the applicable
Subsidiary Guarantor and the Administrative Agent promptly after any such setoff
and application; provided that the failure to give such notice shall not affect
the validity of such setoff and application.
 
 
 
12

--------------------------------------------------------------------------------

 

 
           SECTION 4.14                                Integration.  This
Guaranty, together with the other Loan Documents comprises the complete and
integrated agreement of the parties on the subject matter hereof and thereof and
supersedes all prior agreements, written or oral, on such subject matter.  In
the event of any conflict between the provisions of this Guaranty and the Credit
Agreement, the provisions of the Credit Agreement shall control and in the event
of any conflict between the provisions of this Guaranty and those of any other
document (other than the Credit Agreement), the provisions of this Guaranty
shall control; provided that the inclusion of supplemental rights or remedies in
favor of the Administrative Agent or the other Guaranteed Parties in any other
document shall not be deemed a conflict with this Guaranty.


           SECTION 4.15                                Acknowledgements.  Each
Subsidiary Guarantor hereby acknowledges that:


(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Guaranty and the other Loan Documents to which it is a party;


(b)           it has received a copy of the Credit Agreement and has reviewed
and understands the same;


(c)           neither the Administrative Agent nor any other Guaranteed Party
has any fiduciary relationship with or duty to any Subsidiary Guarantor arising
out of or in connection with this Guaranty or any of the other Loan Documents,
and the relationship between the Subsidiary Guarantors, on the one hand, and the
Administrative Agent and the other Guaranteed Parties, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and


(d)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby or thereby
among the Guaranteed Parties or among the Subsidiary Guarantors and the
Guaranteed Parties.


           SECTION 4.16                                Releases.  At such time
as (a) the Guaranteed Obligations shall have been indefeasibly paid in full in
cash and the Commitments have been terminated, this Guaranty and all obligations
(other than those expressly stated to survive such termination or as may be
reinstated after such termination) of the Administrative Agent and each
Subsidiary Guarantor hereunder shall terminate, all without delivery of any
instrument or performance of any act by any party or (b) a Subsidiary Guarantor
ceases to be a Subsidiary of a Borrower in connection with a transaction
expressly permitted under the terms and conditions of the Credit Agreement, such
Subsidiary Guarantor shall be released from the Guaranteed Obligations.


           SECTION 4.17                                Additional Subsidiary
Guarantors.  Each Domestic Subsidiary of a Borrower that is required to become a
party to this Guaranty pursuant to Section 9.11 of the Credit Agreement shall
become a Subsidiary Guarantor for all purposes of this Guaranty upon execution
and delivery by such Subsidiary of a supplement in form and substance
satisfactory to the Administrative Agent.


           SECTION 4.18                                No Strict
Construction.  The parties hereto have participated jointly in the negotiation
and drafting of this Guaranty.  In the event an ambiguity or question of intent
or interpretation arises, this Guaranty shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Guaranty.
 
 
 
13

--------------------------------------------------------------------------------

 


           SECTION 4.19                                Powers Coupled with an
Interest. All powers of attorney and other authorizations granted to the
Guaranteed Parties, the Administrative Agent and any Persons designated by the
Administrative Agent or any other Guaranteed Party pursuant to any provisions of
this Guaranty or any of the other Loan Documents shall be deemed coupled with an
interest and shall be irrevocable so long as any of the Guaranteed Obligations
remain unpaid or unsatisfied, any of the Commitments remain in effect or the
Credit Facility has not been terminated.


           SECTION 4.20                                Guaranteed Parties.  Each
Guaranteed Party not a party to the Credit Agreement who obtains the benefit of
this Guaranty shall be deemed to have acknowledged and accepted the appointment
of the Administrative Agent pursuant to the terms of the Credit Agreement, and
agrees that with respect to the actions and omissions of the Administrative
Agent hereunder or otherwise relating hereto that do or may affect such
Guaranteed Party, the Administrative Agent and each of its Affiliates shall be
entitled to all the rights, benefits and immunities conferred under Article XIV
of the Credit Agreement.




[Signature Pages to Follow]





 
14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Subsidiary Guarantors has executed and delivered
this Guaranty under seal by their duly authorized officers, all as of the day
and year first above written.





 
SCP DISTRIBUTORS LLC, as Subsidiary Guarantor


 
By:  
/s/ Mark W. Joslin   Name: Mark W. Joslin   Title: Vice President & Chief
Financial Officer    

                    

 
SPLASH HOLDINGS, INC., as Subsidiary Guarantor


 
By:  
/s/ Mark W. Joslin   Name: Mark W. Joslin   Title: Vice President, Secretary &
Treasurer    

                                                                      

 
ALLIANCE TRADING, INC., as Subsidiary Guarantor

                      

By:  
/s/ Melanie Housey   Name: Melanie Housey   Title: President & Secretary    

                    

 
CYPRESS, INC., as Subsidiary Guarantor

               
 
By:  
/s/ Melanie Housey   Name: Melanie Housey   Title: President & Secretary    

                                                      

 
SUPERIOR POOL PRODUCTS LLC, as Subsidiary Guarantor


 
By:  
/s/ Mark W. Joslin   Name: Mark W. Joslin   Title: Vice President & Chief
Financial Officer    

                    









[Signature Pages Continue]









 
 

--------------------------------------------------------------------------------

 
 
 

 
SCP ACQUISITION CO. LLC, as Subsidiary Guarantor


 
By:  
/s/ Mark W. Joslin   Name: Mark W. Joslin   Title: Vice President, Secretary &
Treasurer    

 

 
SCP INTERNATIONAL, INC., as Subsidiary Guarantor


 
By:  
/s/ Mark W. Joslin   Name: Mark W. Joslin   Title: Vice President, Secretary &
Treasurer    

   


 
POOL DEVELOPMENT LLC, as Subsidiary Guarantor


 
By:  
/s/ Mark W. Joslin   Name: Mark W. Joslin   Title: Vice President & Chief
Financial Officer    

 

 
HORIZON DISTRIBUTORS, INC., as Subsidiary Guarantor


 
By:  
/s/ Mark W. Joslin   Name: Mark W. Joslin   Title: Vice President    

   



 
POOLCORP FINANCIAL MORTGAGE LLC, as Subsidiary Guarantor


 
By:  
/s/ Mark W. Joslin   Name: Mark W. Joslin   Title: President & Treasurer    

   



[Signature Pages Continue]





 
 

--------------------------------------------------------------------------------

 
 
 

 
POOLCORP FINANCIAL INC., as Subsidiary Guarantor


 
By:  
/s/ Mark W. Joslin   Name: Mark W. Joslin   Title: President & Treasurer    

   


 
POOLFX SUPPLY LLC, as Subsidiary Guarantor


 
By:  
/s/ Mark W. Joslin   Name: Mark W. Joslin   Title: President    

   





[Signature Pages Continue]





 
 

--------------------------------------------------------------------------------

 
 

 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent


 
By:  
/s/ Nathan R. Rantala   Name: Nathan R. Rantala   Title: Director    

   


 












 
 
 

--------------------------------------------------------------------------------

 
